Title: From James Madison to Thomas Jefferson, 20 September 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 20. 07

The Post who neglected to call on me, as noticed in my letter of yesterday, met with one at the Green spring who brought his mail back to me.  I should have sent him on to Monticello with the letters &c now inclosed, but that he signified  he was to go down for the ensuing mail to Fredg.  To prevent a break in the whole chain, and avoid delay to your packets for Washington & Richmond, I allowed him to pursue his own intentions.  I regret that you did not open the letters for me, returned from Monticello.  I hope you will use more authority over them hereafter.  The Letter from The Legation at London particularly should not have been treated with reserve.  You will find that the British Govt. renounces the pretension to search Ships of war for deserters; but employs words which may possibly be meant to qualify the denunciation, or at least to quibble away the promised atonement.  The irritation betrayed in Cannings note of Aug. 3. and the ground for believing that he was then possessed of Berkeley’s account of the matter, give force to this apprehension.  The execution of the 4th. seaman, & the insulting trial at Halifax shew that Berkley is in little dread of resentment in his superiors.  I think it possible that the step may have been the result of an anxiety to elude the return of this man, who was probably a British subject, with the other three to the situation from which he was taken; or the obstacle to an adjustment which a refusal might produce.  Besides the humiliation of restoring a British subject in such a case, the dreaded effect on the seamen generally, must have entered into the calculation, whereas the rash step taken, reversed the example.  It gives us however additional ground for resisting any deficient arrangements, into which our Negociators may be led, by an ignorance of the accumulating proofs witnessed here, of the absolute necessity of a radical cure for the evils inflicted by British ships of war frequenting our waters.  Yrs. most respectfully & affecty.

James Madison

